DETAILED ACTION
Status of Application
Applicant’s arguments filed on July 20, 2021 have been fully considered but they are not persuasive. Claims 1, 5, 12 and 13 have been amended. Claims 10 and 17 have been cancelled. Claims 1-9, 11-16 and 18-21 remain pending in the application with claims 19-21 withdrawn from consideration. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: 
In line 8, “a top edge” should be --the top edge--; 
In line 14, “section, and” should be --section,--
In line 16, “each side edge of the first and second side walls” should be --each of the first and second side edges--; 
In line 18, “section;” should be --section, and--
In lines 20-21, “a concave central region along a bottom edge of the removable top connecting to the convex central region” should be --a convex central region along a bottom edge of the removable top corresponding to and connecting to the concave central region--. 
Claim 12 is objected to because of the following informalities: 
In line 7, “a top edge” should be --the top edge--; 

In lines 19-20, “a concave central region along a bottom edge of the removable top connecting to the convex central region” should be --a convex central region along a bottom edge of the removable top corresponding to and connecting to the concave central region--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 12 recite the limitation “the top section having…a first convex curved region extending at least in part upwardly relative to one end of the concave curved central region, a second convex region extending at least in part upwardly relative to an opposite end of the concave curved central region”. 
The specification discloses and depicts the top section (116) having a top edge (122) including a concave central curve region (130), a first convex curved region (132), a second convex curved region (134), a first straight linear region (136) and a second straight linear region (138). However, the specification does not disclose or depict the first and second convex regions extending “at least in part” upwardly relative to a respective end of the concave curved central region. The specification also does not disclose, depict or otherwise suggestion what is meant by a convex region that extends “at least in part” upwardly. 
Accordingly, the claims contain subject matter which was not described in the specification in such a way to reasonably convey to one skill in the art that the inventor, at the time the invention as filed, had possession of the claimed invention. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 1 and 12 recite the limitation “the top section having…a first convex curved region extending at least in part upwardly relative to one end of the concave curved central region, a second convex region extending at least in part upwardly relative to an opposite end of the concave curved central region”. 
However, it is not clear what is meant by “at least in part” as it relates to a convex curved region. The specification also fails to clarify or provide support for the structure intended by “at least in part”. It is also not clear whether a curved region extending in part upwardly can be considered convex if the other part of the curved region does not extend upwardly. Thus, the structure intended by convex regions extending “at least in part” is not clear.
For the purpose of examination, the first and second convex curved regions will be considered to define a curved region extending relative to a respective end of the concave curved central region. 
Claims 1 and 12 define the top section as having each of the claimed concave central region, first convex curved region, second convex region, first straight linear region, and second straight linear region. However, the specification defines the top edge as having each of the claimed regions. Thus, it is not clear whether each of the claimed regions defines a specific region of the top section or a specific region of the top edge. 
Additionally, defining the curved and straight regions within the top edge would be definite and clear as the top edge is a single continuous edge along which each of 
For the purpose of examination, the claimed curved and straight regions will be considered to be defined along the top edge of the top section. 
Claims 5 and 13 recite the limitation “wherein the top section includes an area located with the concave central region”. However, the structure intended by an area located within the concave central is indefinite for the same reasons provided above with respect to claims 1 and 12.
For the purpose of examination, the top section will be considered to include a central region located below the concave central region of the top edge.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 8, 11, 12, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Simdon (US 2013/0110037 A1) in view of Takeda et al. (US 2011/0293202 A1, hereinafter Takeda), Boynton et al. (US 3,204,855 A, hereinafter Boynton) and Morano (US 5,894,947 A).
Regarding claim 1, Simdon teaches a milk storage system, comprising: 
a milk storage bag (101) including:
a body with first (102) and second (104) side walls forming an inner chamber for receiving milk,
a first closure mechanism (116) extending across the body and separating the body into a bottom section and a top section, the first closure mechanism maintaining the milk stored within the bottom section of the inner chamber, the top section having a first side edge, a second side edge opposite the first side edge and a top edge interconnecting the first side edge and the second side edge, the top edge including a concave central region (106) curving downwards from a center of the top edge of the top section (FIG. 2), and
an opening (118) formed in both the first and second side walls of the top section of the body so as to extend through the top section, and spaced an equal distance from each of the first and second side edges; and 
a hanging apparatus (120) including a mounting section and an extension (122, 124) protruding from the mounting section, the extension passing through the opening in the top section of the milk storage bag to support the milk storage bag in a hanging orientation (paragraphs 15-22 and FIG. 1-3).
Simdon fails to teach the opening being a pre-perforated section that is removable from the top section of the body to form the opening extending through the top section. Takeda teaches an analogous milk storage system, comprising: a milk storage bag (1) including: a body with first (1a) and second (1a) side walls forming an inner chamber for receiving milk, a first closure mechanism (7) extending across the body and separating the body into a bottom section and a top section, the first closure mechanism maintaining the milk stored within the bottom section of the inner chamber, and a section forming an opening (5) formed in both the first and second side walls of the top section of the body and spaced from edges of the top section, a removable top connected to an edge of the top section, and a hanging apparatus (20) including a mounting section and an extension protruding from the mounting section, the extension passing through the opening in the top section of the milk storage bag to support the milk storage bag in a hanging orientation (paragraphs 74-84, 89, 98, 124, 101-103, 125-127 and Fig. 1-3, 7a-e, 12). Takeda further teaches that it is known in the prior art to form the opening by either completely removing a section of the body to define a pre-formed through hole or alternatively by pre-perforating a section of the body such that it is removable from the body to form the opening extending through the section of the body (paragraph 80 and Fig. 1, 3, 7a-7e). 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Simdon by alternatively forming the opening by pre-perforating the section such that it is removable from the top section of the body to form the opening, as taught by Takeda, as it is a known and alternative opening configuration and as the substitution of one known opening 
Simdon also fails to teach a removable top connected to the top edge of the top section along a pre-perforated line such that the removable top has a convex central region along a bottom edge of the removable top corresponding to and connecting to the concave central region. Boynton teaches an analogous milk storage bag comprising a body with first and second side walls forming an inner chamber for receiving milk, the body including a bottom section for containing milk and a top section, the top section having a concave central region along a top edge (42) of the top section. Boynton further teaches that it is known and desirable to further configure the bag with a removable top (40) connected to the top edge of the top section along a pre-perforated line (42) such that the removable top has a convex central region along a bottom edge (42) of the removable top corresponding to and connecting to the concave central region in order to ensure that interior surfaces of the bag remain sterile prior to use (column 1 lines 53-62, column 4 lines 66-73 and Fig. 8).  
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Simdon by providing the bag with a removable top connected to the top edge of the top section along a pre-perforated line such that the removable top has a convex central region along a bottom edge of the removable top corresponding to and connecting to the concave 
Simdon also fails to teach the top edge of the top section further including a first curved region extending relative to one end of the concave curved central region, a second curved region extending relative to an opposite end of the concave curved central region, a first straight linear region extending from an end of the first curved region in a direction toward, and intersecting, the first side edge of the top section, and a second straight linear region extending from an end of the second curved region in a direction toward, and intersecting, the second side edge of the top section (see 112 rejections above).
Morano teaches an analogous milk storage bag including a body with first and second side walls and a top section (22/42) having a first side edge, a second side edge and a top edge interconnecting the first side edge and the second side edge, wherein the top edge includes a concave central region. Morano further teaches that it is known in the prior art to further configure the top edge of the top section with a first curved region extending relative to one end of the concave central region, a second curved region extending relative to an opposite end of the concave central region, a first straight linear region extending from an end of the first curved region in a direction toward, and intersecting, the first side edge of the top section, and a second straight linear region extending from an end of the second curved region in a direction toward, and intersecting, the second side edge of the top section (FIG. 1).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it to be obvious, and further an obvious matter 
Regarding claim 2, Simdon as modified by Takeda, Boynton and Morano teaches the storage system of claim 1 above, wherein the hanging apparatus is configured and dimensioned to be removably mounted to a structure (200/201/206/204/202/210) via the mounting section (Simdon: FIG. 4).
Regarding claim 3, Simdon as modified by Takeda, Boynton and Morano teaches the storage system of claim 1 above, wherein the body of the milk storage bag is formed from a flexible material (Simdon: paragraph 15).
Regarding claim 7, Simdon as modified by Takeda, Boynton and Morano teaches the storage system of claim 1 above, wherein the pre-perforated section defines a round configuration (Simdon: FIG. 2).
Regarding claim 8, Simdon as modified by Takeda, Boynton and Morano teaches the storage system of claim 1 above, wherein the pre-perforated section defines an oval configuration (Simdon: FIG. 2).
Regarding claim 11, Simdon as modified by Takeda, Boynton and Morano teaches the storage system of claim 1 above, wherein prior to separation of the removable top from the top section along the pre-perforated line, the inner chamber of the body is sealed from contaminants (via the first closure mechanism) (Simdon: paragraph 18 and FIG. 2).
Regarding claim 12, Simdon teaches a milk storage bag (101), comprising:
a body with first (102) and second (104) side walls forming an inner chamber for receiving milk,
a first closure mechanism (116) extending across the body and separating the body into a bottom section and a top section, the first closure mechanism maintaining the milk stored within the bottom section of the inner chamber, the top section having a first side edge, a second side edge opposite the first side edge and a top edge interconnecting the first side edge and the second side edge, the top edge including a concave central region (106) curving downwards from a center of the top edge of the top section (FIG. 2), and
an opening (118) formed in both the first and second side walls of the top section of the body so as to extend through the top section, and spaced an equal distance from each of the first and second side edges (paragraphs 15-22 and FIG. 1-3).
Simdon fails to teach the opening being a pre-perforated section that is removable from the top section of the body to form the opening extending through the top section. Takeda teaches an analogous milk storage system, comprising: a milk storage bag (1) including: a body with first (1a) and second (1a) side walls forming an inner chamber for receiving milk, a first closure mechanism (7) extending across the body and separating the body into a bottom section and a top section, the first closure mechanism maintaining the milk stored within the bottom section of the inner chamber, and a section forming an opening (5) formed in both the first and second side walls of the top section of the body and spaced from edges of the top section, a removable top connected to an edge of the top section, and a hanging apparatus (20) including a mounting section and an extension protruding from the mounting section, the extension passing through the opening in the top section of the milk storage bag to support the milk storage bag in a hanging orientation (paragraphs 74-84, 89, 98, 124, 101-103, 125-127 and Fig. 1-3, 7a-e, 12). Takeda further teaches that it is known in the prior art to form the opening by either completely removing a section of the body to define a pre-formed through hole or alternatively by pre-perforating a section of the body such that it is removable from the body to form the opening extending through the section of the body (paragraph 80 and Fig. 1, 3, 7a-7e). 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Simdon by alternatively forming the opening by pre-perforating the section such that it is removable from the top section of the body to form the opening, as taught by Takeda, as it is a known and alternative opening configuration and as the substitution of one known opening 
Simdon also fails to teach a removable top connected to the top edge of the top section along a pre-perforated line such that the removable top has a concave central region along a bottom edge of the removable top connecting to the convex central region. Boynton teaches an analogous milk storage bag comprising a body with first and second side walls forming an inner chamber for receiving milk, the body including a bottom section for containing milk and a top section, the top section having a convex central region along a top edge of the top section. Boynton further teaches that it is known and desirable to further configure the bag with a removable top (40) connected to the top edge of the top section along a pre-perforated line (42) such that the removable top has a concave central region along a bottom edge of the removable top corresponding to and connecting to the convex central region in order to ensure that interior surfaces of the bag remain sterile prior to use (column 1 lines 53-62, column 4 lines 66-73 and Fig. 8).  
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Simdon by providing the bag with a removable top connected to the top edge of the top section along a pre-perforated line such that the removable top has a concave central region along a bottom edge of the removable top corresponding to and connecting to the convex 
Simdon also fails to teach the top edge of the top section further including a first curved region extending relative to one end of the concave curved central region, a second curved region extending relative to an opposite end of the concave curved central region, a first straight linear region extending from an end of the first curved region in a direction toward, and intersecting, the first side edge of the top section, and a second straight linear region extending from an end of the second curved region in a direction toward, and intersecting, the second side edge of the top section (see 112 rejections above).
Morano teaches an analogous milk storage bag including a body with first and second side walls and a top section (22/42) having a first side edge, a second side edge and a top edge interconnecting the first side edge and the second side edge, wherein the top edge includes a concave central region. Morano further teaches that it is known in the prior art to further configure the top edge of the top section with a first curved region extending relative to one end of the concave central region, a second curved region extending relative to an opposite end of the concave central region, a first straight linear region extending from an end of the first curved region in a direction toward, and intersecting, the first side edge of the top section, and a second straight linear region extending from an end of the second curved region in a direction toward, and intersecting, the second side edge of the top section (FIG. 1).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it to be obvious, and further an obvious matter 
Regarding claim 15, Simdon as modified by Takeda, Boynton and Morano teaches the storage bag of claim 12 above, wherein the pre-perforated section defines a round configuration (Simdon: FIG. 2).
Regarding claim 18, Simdon as modified by Takeda, Boynton and Morano teaches the storage bag of claim 1 above, wherein prior to separation of the removable top from the top section along the pre-perforated line, the inner chamber of the body is sealed from contaminants (via the first closure mechanism) (Simdon: paragraph 18 and FIG. 2).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Simdon in view of Takeda, Boynton and Morano, as applied to claim 1 above, and further in view of Makowski et al. (US 2012/0199595 A1, hereinafter Makowski).
Regarding claim 4, Simdon as modified by Takeda, Boynton and Morano teaches the storage system of claim 1 above, but fails to teach the body of the milk storage bag being transparent. Makowski teaches an analogous liquid storage bag and further teaches that it is known and desirable in the prior art to form the storage bag of a transparent material such that the level of liquid can be seen (paragraph 23). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Simdon by alternatively forming the body of the storage bag of a transparent material, as taught by Makowski, such that the level of liquid within the storage bag can be readily seen and determined by a user.  
Claims 5, 6, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Simdon in view of Takeda, Boynton and Morano, as applied to claims 1 and 12 above, and further in view of Taheri (US 6,962,439 B2).
Regarding claims 5 and 13, Simdon as modified by Takeda, Boynton and Morano teaches the storage system of claim 1 above and the storage bag of claim 12 above, but fails to teach a central region of the top section that is located in an area below the concave central region of the top edge including a material configured to be written on. 
Taheri teaches an analogous liquid storage bag comprising a first closure mechanism separating the body into a bottom section and a top section having a top edge and further teaches that it is known and desirable in the prior art to configure an area within the top section (i.e., the area located above the closure mechanism) with a 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Simdon by configuring any area of the top section, such as a central region of the top section that is located in an area below the concave central region of the top edge, with a material configured to be written on, as taught by Taheri, so that information pertaining to the contents of the bag can be properly and clearly identified. Additionally, absent persuasive evidence showing that the particular location is critical, it would have been well within the level of ordinary skill in the art to position the area configured to be written on anywhere within the top section. 
Regarding claims 6 and 14, Simdon as modified by Takeda, Boynton and Morano teaches the storage system of claim 1 above and the storage bag of claim 12 above, but fails to teach the body comprising a second closure mechanism extending across the body between the first closure mechanism and the pre-perforated section.
Taheri teaches an analogous liquid storage bag comprising a first closure mechanism separating the body into a bottom section and a top section, wherein the top section includes an opening (23). Taheri further teaches that it is known and desirable in the prior art to provide a second closure mechanism extending across the body between the first closure mechanism and the opening in the top section in order to ensure that the contents of the bag remain securely contained within the storage bag (column 6 lines 41-48 and FIG. 4). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Simdon by providing a second closure mechanism extending across the body between the first closure mechanism and the pre-perforated section, as taught by Taheri, in order to ensure that the contents of the bag remain securely contained within the storage bag. 
Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Simdon in view of Takeda, Boynton and Morano, as applied to claim 1 above, and further in view of Conti (US 3,140,039 A).
Regarding claims 9 and 16, Simdon as modified by Takeda, Boynton and Morano teaches the storage system of claim 1 above and the storage bag of claim 12 above, but fails to teach the pre-perforated section including a reinforced perimeter to provide strength to the opening when the milk storage bag is in the hanging orientation.
Conti teaches a storage bag analogously configured for suspending from a support via an opening extending through a top section of the bag and further teaches that it is known in the prior art to reinforce a perimeter of the opening (34) so that the bag resists deformation and is prevented from tearing in an area of the opening when the bag is suspended from the support (column 2 lines 20-25, 45-51 and FIG. 2).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Simdon by reinforcing a perimeter of the pre-perforated section, as taught and suggested by Conti, in order to resist deformation of the bag and prevent the bag from tearing when the bag is the hanging orientation. 
Allowable Subject Matter
It is noted that claims 1 and 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and if rewritten or amended to clearly and definitely define the structure of the top edge of the top section as described in the specification and as depicted in the figures. 
Response to Arguments
Applicant's arguments filed July 20, 2021 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments, see 112(a) and 112(b) rejections above as well as the noted allowable subject matter. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NINA K ATTEL/						/JES F PASCUA/Examiner, Art Unit 3734             				Primary Examiner, Art Unit 3734